Citation Nr: 0843450	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-13 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial increased rating for chronic 
lumbosacral strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1989 to 
September 2001, with 10 years prior service.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection, and 
assigned an initial 10 percent evaluation for lumbosacral 
strain.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his June 2007 substantive appeal, the veteran requested a 
personal hearing before a Veterans Law Judge at his local RO 
in conjunction with his appeal.  Although, the veteran had 
previously submitted his substantive appeal in April 2006, he 
submitted a second form in which he requested a hearing 
before a travelling member of the Board.  The RO never 
addressed the veteran's request.

It is unclear from the October 2006 notice of record whether 
the veteran is still incarcerated.  Regardless, VA has a 
statutory obligation to assist the veteran in the development 
of his claim.  The duty to assist incarcerated veterans 
requires VA to tailor its assistance to meet the peculiar 
circumstances of confinement as such individuals are entitled 
to the same care and consideration given to their fellow 
veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Nevertheless, the veteran should also note that the United 
States Court of Appeals for Veterans Claims has held that the 
Secretary is not authorized by statute or regulation to 
subpoena the warden at a state correctional facility and 
direct the release of the appellant from that facility.  See 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Although some 
penal institutions have, in certain cases, permitted an 
incarcerated veteran to attend a VA hearing that decision is 
not a matter within VA's power, and the veteran is advised to 
make his request to the proper authority within his 
institution.  The RO/AMC will also investigate this matter as 
directed herein.
 
It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.

Accordingly, the case is REMANDED for the following action:

After the above has been completed, the 
AMC/RO should make arrangements to 
schedule the veteran for a personal 
hearing at a local VA office before a 
Member of the Board. If the veteran is 
still incarcerated, contact must be made 
with his correctional facility to 
ascertain whether arrangements can be made 
for a hearing.  If not the claims file 
should contain information that a hearing 
can not be scheduled.  If so, the veteran 
and his representative should be notified 
of the time and place to report for the 
hearing. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




